COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In re X. A., Relator

Appellate case number:      01-19-00227-CV

Trial court case number:    2015-05966J

Trial court:                314th District Court of Harris County

       On March 30, 2019, relator, X. A., submitted a petition for writ of mandamus, which
was not deemed filed until Monday, April 1, 2019, and then assigned to this Court. See
TEX. R. APP. P. 9.2(c)(4)(A). The petition seeks to vacate the respondent trial judge’s
March 26, 2019 order denying relator’s “Motion to Dismiss for Lack of Jurisdiction and
Objections to Proceedings,” to vacate the October 25, 2017 Nunc Pro Tunc Judgment, and
to dismiss the State’s petition to modify disposition in this juvenile delinquency case.
Relator has attached an appendix, including the March 25, 2019 hearing on the relator’s
motion to dismiss, and a Rule 52.3(j) record certification with the petition. See TEX. R.
APP. P. 52.3(j), 52.7(a)(2).

       With the petition, relator also filed a motion for temporary relief, on April 1, 2019,
seeking a stay of all proceedings, including the hearing set for April 1, 2019 at 9:00 am on
the State’s petition to modify disposition, pending disposition of this petition, with the
required certificate of compliance. See TEX. R. APP. P. 9.2(c)(4)(A), 52.10(a). The Court
denies the relator’s motion for temporary relief.

        The Court requests a response to the petition for writ of mandamus by any real party
in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 10
days from the date of this order. See TEX. R. APP. P. 2, 52.4.

      It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley________
                    Acting individually  Acting for the Court
Date: __April 1, 2019____________________